In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 21-742V
                                       UNPUBLISHED


    DESTINY BLANKE,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: January 10, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Meningococcal Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Bruce W. Slane, Law Office of Bruce W. Slane, P.C., White Plains, NY, for Petitioner.

Emily H. Manoso, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On January 13, 2021, Destiny Blanke filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) caused by the adverse effects of a meningococcal vaccination
she received on February 12, 2020. Petition at 1. Petitioner further alleges that the
vaccine was administered in the United States, she suffered residual effects or
complications from her right shoulder injuries for more than six months, and neither she,
nor any other party, has ever received compensation in the form of an award or settlement
for her vaccine-related injuries. Petition at 1, 7. The case was assigned to the Special
Processing Unit of the Office of Special Masters.


1
 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On December 17, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, after reviewing the petition and medical records filed in this case,
Respondent concluded that Petitioner has satisfied the criteria set forth in the Vaccine
Injury Table and the Qualifications and Aids to Interpretation. Id. at 6. Respondent further
agrees that the scope of damages is limited to Petitioner’s SIRVA and its related sequelae
only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2